          Case 8:21-cv-00845-SVW Document 22 Filed 06/02/21 Page 1 of 5 Page ID #:1106

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
               8:21-cv-00845-SVW; 8:21-ap-01014; 8:18-bk-13311-SC                               June 2, 2021
Case No.                                                                                 Date

               In re Ruby’s Diner, Inc.
Title
               Richard A. Marshack v. Douglas Cavanaugh et al.




        Present: The Honorable   STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                        Paul M. Cruz                                               N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                              N/A                                                      N/A
        Proceedings:          ORDER DENYING MOTION TO WITHDRAW REFERENCE [12]


         I.   Introduction

           Before the Court is a motion to withdraw reference to the bankruptcy court under 28 U.S.C. §
    157(d) filed by Defendants in an adversary proceeding. For the reasons stated below, the motion is
    DENIED.

        II.   Factual and Procedural Background

           Debtor Ruby’s Diner, Inc. (“RDI”) filed a chapter 11 bankruptcy petition on September 5, 2018.
    See Defendants’ Request for Judicial Notice (“DRJN”), Dkt. 4, Ex. 2, BK Dkt. 1. Judge Clarkson
    conducted several mediation sessions. Id. Exs. 6-7. However, no plan of reorganization was ultimately
    confirmed. On debtor’s motion, the case was converted to a chapter 7 proceeding. BK Dkt. 571, 577.

           On March 11, 2021, Plaintiff Chapter 7 Trustee Richard A. Marshack commenced this adversary
    proceeding against Defendants Douglas Cavanaugh, Ralph Kosmides, and numerous corporate entities.
    See DRJN, Dkt. 4, Ex. 4, Adv. Dkt. 1. The adversary proceeding was assigned to Judge Scott C.
    Clarkson. A First Amended Complaint (“FAC”) was filed on April 29, 2021. Adv. Dkt. 76.




                                                                                                     :
                                                                Initials of Preparer             PMC

                                               CIVIL MINUTES - GENERAL                                   Page 1 of 5
        Case 8:21-cv-00845-SVW Document 22 Filed 06/02/21 Page 2 of 5 Page ID #:1107

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
             8:21-cv-00845-SVW; 8:21-ap-01014; 8:18-bk-13311-SC                                 June 2, 2021
Case No.                                                                               Date

             In re Ruby’s Diner, Inc.
Title
             Richard A. Marshack v. Douglas Cavanaugh et al.



             The FAC alleges Defendants Cavanaugh and Kosmides, RDI’s only shareholders, fraudulently
    transferred RDI funds to themselves in the form of personal loans; and that they usurped corporate
    opportunities and used RDI assets to support their independent business ventures. See DRJN, Ex. 1,
    FAC ¶ 40. The FAC asserts causes of action for breach of fiduciary duty, avoidance and recovery of
    actual and constructive fraudulent transfers, recovery of illegal dividends, equitable subordination,
    breach of contract, money lent, open book account, Cal. Pen. Code § 496(c), accounting, constructive
    trust, and misappropriation of trade secrets. See FAC.

            The FAC seeks to recover fraudulent transfers dating back 10 years based on the statute of
    limitations applicable to the IRS. Id. ¶ 40. The IRS has filed proofs of claims in the underlying
    bankruptcy case. See Plaintiff’s Request for Judicial Notice (“PRJN”), Dkt. 16, Ex. 2.

           Defendants filed a motion to recuse Judge Clarkson from the bankruptcy case on July 31, 2020,
    based on Judge Clarkson’s participation in the mediation, and the motion was denied on September 23,
    2020. BK Dkt. 860. Defendants filed another motion to recuse Judge Clarkson from presiding over the
    adversary proceeding on April 27, 2021. Adv. Dkt. 53.

           Defendants then filed this motion to withdraw the reference on May 6, 2021. Dkt. 1.

    III.   Legal Standard

            28 U.S.C. § 157(d) provides that, in certain circumstances, a case referred by the district court to
    the bankruptcy court may be transferred back to the district court by withdrawing the reference.
    Withdrawal under section 157(d) can be mandatory or permissive. The burden of persuasion is on the
    party seeking withdrawal. See In re Tamalpais Bancorp, 451 B.R. 6, 8 (N.D. Cal. 2011) (citing
    Hawaiian Airlines, Inc. v. Mesa Air Grp., Inc., 355 B.R. 214, 218 (D. Haw. 2006)).

    IV.    Mandatory Withdrawal

           Withdrawal is mandatory under 28 U.S.C. § 157(d) “if the court determines that resolution of the
    proceeding requires consideration of both title 11 and other laws of the United States regulating
    organizations or activities affecting interstate commerce.” Numerous courts have held that withdrawal




                                                                                                    :
                                                                Initials of Preparer             PMC

                                              CIVIL MINUTES - GENERAL                                    Page 2 of 5
        Case 8:21-cv-00845-SVW Document 22 Filed 06/02/21 Page 3 of 5 Page ID #:1108

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
             8:21-cv-00845-SVW; 8:21-ap-01014; 8:18-bk-13311-SC                                 June 2, 2021
Case No.                                                                               Date

             In re Ruby’s Diner, Inc.
Title
             Richard A. Marshack v. Douglas Cavanaugh et al.



    is only mandatory where a case presents issues that require the interpretation as opposed to mere
    application of a non-title 11 statute. See In re Tamalpais Bancorp, 451 B.R. at 8-9 (collecting cases). In
    dicta, the Ninth Circuit has stated that “mandatory withdrawal hinges ‘on the presence of substantial and
    material questions of federal law.’” One Longhorn Land I, L.P. v. Presley, 529 B.R. 755, 759 (C.D. Cal.
    2015) (quoting Sec. Farms v. Int’l Bhd. of Teamsters, Chauffers, Warehousemen & Helpers, 124 F.3d
    999, 1008 n.4 (9th Cir. 1997)).

            Defendants argue that withdrawal is mandatory because Plaintiff’s effort to invoke the ten-year
    statute of limitations enjoyed by the IRS requires consideration of provisions of the Internal Revenue
    Code, namely 26 U.S.C. §§ 6502(a)(1) and 6901(a). Dkt. 1 (“Mot.”), at 8-9.

            Defendants have failed to demonstrate that the FAC presents issues requiring interpretation, as
    opposed to application, of provisions of the Internal Revenue Code. The basis for Plaintiff’s argument
    that the ten-year IRS statute of limitations applies is a provision of the Bankruptcy Code. Specifically,
    11 U.S.C. § 544(b) states that “the trustee may avoid any transfer of an interest of the debtor in property
    or any obligation incurred by the debtor that is voidable under applicable law by a creditor holding an
    unsecured claim that is allowable under section 502 of this title or that is not allowable only under
    section 502(e) of this title.” Most courts have held that section 544(b) allows the trustee to step into the
    shoes of the IRS and enjoy the ten-year statute of limitations in 26 U.S.C. § 6502(a)(1). See In re
    CVAH, Inc., 570 B.R. 816, 834 (D. Idaho 2017) (“[A] clear majority of courts that have considered the
    question have held that when a bankruptcy trustee steps into the shoes of IRS under § 544(b)(1), the
    trustee is likewise immune to the time limits in state statutes, just as IRS would be.”); In re Kipnis, 555
    B.R. 877, 881-83 (S.D. Fla. 2016). Although one court has held that section 544(b) does not allow the
    trustee to use the 10-year IRS statute of limitations, see in re Vaughan Co., 498 B.R. 297 (Bankr.
    D.N.M. 2013), this question turns on interpretation of the trustee’s powers under 11 U.S.C. § 544(b)
    rather than any interpretation of 26 U.S.C. § 6502(a)(1) or 6901(a).

            Defendants’ remaining arguments are unavailing. Defendants in vague terms suggest that the
    Internal Revenue Code must be interpreted to determine when the ten-year limitations period in section
    6502 begins to run, and whether the trustee can stand in the shoes of the IRS for purposes of 11 U.S.C. §
    544(b) as to unassessed claims. Defendants have not met their burden to show that any interpretation of




                                                                                                    :
                                                                Initials of Preparer             PMC

                                              CIVIL MINUTES - GENERAL                                    Page 3 of 5
         Case 8:21-cv-00845-SVW Document 22 Filed 06/02/21 Page 4 of 5 Page ID #:1109

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
               8:21-cv-00845-SVW; 8:21-ap-01014; 8:18-bk-13311-SC                             June 2, 2021
Case No.                                                                              Date

               In re Ruby’s Diner, Inc.
Title
               Richard A. Marshack v. Douglas Cavanaugh et al.



    the Internal Revenue Code is required to resolve these questions, as the issues instead appear to only
    raise significant questions about the trustee’s powers under section 544(b).

             Accordingly, the Court concludes that withdrawal is not mandatory under the circumstances.

        V.   Permissive Withdrawal

            “The district court may withdraw ... any case or proceeding referred under this section ... for
    cause shown.” 28 U.S.C. § 157(d). In assessing whether cause exists for permissive withdrawal, courts
    first analyze “whether the claim is core or non-core, since it is upon this issue that questions of
    efficiency and uniformity will turn.” One Longhorn Land I, L.P., 529 B.R. at 762. Permissive
    withdrawal is appropriate where “non-core issues predominate.” Id. at 763 (quoting Sec. Farms, 124
    F.3d at 1008). Courts then consider other factors such as “the efficient use of judicial resources, delay
    and costs to the parties, uniformity of bankruptcy administration, [and] the prevention of forum
    shopping.” Sec. Farms, 124 F.3d at 1008 (citation omitted).

            The Court concludes that non-core issues do not predominate. The FAC brings causes of action
    for actual and constructive fraudulent transfer, which are core proceedings. See 28 U.S.C. §
    157(b)(2)(H). While the FAC asserts numerous non-core claims, such as those relating to Defendants’
    alleged usurpation of corporate opportunities, it is far from clear that the non-core claims predominate.
    In any event, the presence of some core claims weighs against permissive withdrawal, and the core/non-
    core distinction is not dispositive. See Hawaiian Airlines, Inc., 355 B.R. at 223 (“The determination of
    whether claims are core or non-core is not dispositive of a motion to withdraw a reference.”).

            The relevant factors do not weigh in favor of withdrawing the reference. First, efficiency favors
    keeping the case with the bankruptcy court at this stage, because the bankruptcy court is familiar with
    the factual background and substantive law related to Plaintiff’s core claims. Second, Defendants have
    not demonstrated that denying the motion to withdraw will increase delay and costs. Third, uniformity
    of bankruptcy administration would be promoted by denying the motion because the bankruptcy court is
    simultaneously presiding over administration of the bankruptcy estate and has some familiarity with the
    issues. Fourth, the Court finds relevant that the motion to withdraw comes after Defendants have filed




                                                                                                  :
                                                               Initials of Preparer            PMC

                                             CIVIL MINUTES - GENERAL                                  Page 4 of 5
        Case 8:21-cv-00845-SVW Document 22 Filed 06/02/21 Page 5 of 5 Page ID #:1110

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
             8:21-cv-00845-SVW; 8:21-ap-01014; 8:18-bk-13311-SC                              June 2, 2021
Case No.                                                                              Date

             In re Ruby’s Diner, Inc.
Title
             Richard A. Marshack v. Douglas Cavanaugh et al.



    two motions to recuse Judge Clarkson, and forum shopping therefore appears to be a motivation for
    seeking to litigate in federal district court. These factors favor denying permissive withdrawal.

            Defendants argue that permissive withdrawal is appropriate because they have demanded a jury
    trial and have not consented to entry of final judgment by the bankruptcy court. Mot. at 13-14. The
    Court agrees with Plaintiff that these arguments are premature. Should a jury trial be necessary,
    Defendants may renew their motion to withdraw at that point. See Szanto v. Santo, 2019 WL 1932366,
    at *7 (D. Or. 2019) (collecting cases). Moreover, if the bankruptcy court recommends entry of final
    judgment on a core claim subject to Article III limitations, see Stern v. Marshall, 564 U.S. 462 (2011),
    the district court can then conduct a de novo review of the bankruptcy court’s proposed findings of fact
    and conclusions of law, see Exec. Benefits Ins. Agency v. Arkinson, 573 U.S. 25, 38 (2014). See
    generally In re Zamora, No. 2:20-cv-02390-SVW, Dkt. 31, at 6-11 (C.D. Cal. Mar. 13, 2021). These
    arguments therefore do not demonstrate that permissive withdrawal is warranted at this stage of the
    proceedings.

    VI.    Conclusion

           For the foregoing reasons, the motion to withdraw the reference is DENIED without prejudice.

           IT IS SO ORDERED.




                                                                                                  :
                                                               Initials of Preparer           PMC

                                             CIVIL MINUTES - GENERAL                                  Page 5 of 5
